MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Sep 25 2018, 10:05 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jalen Humphries,                                         September 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1115
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Anne Flannelly,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G04-1605-F5-19410



Altice, Judge.


                                         Case Summary

Court of Appeals of Indiana | Memorandum Decision 18A-CR-1115 | September 25, 2018                 Page 1 of 5
[1]   Jalen Humphries appeals his conviction for Level 5 felony child solicitation.

      He contends that the victim’s testimony was incredibly dubious and, therefore,

      the State presented insufficient evidence to support the conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Humphries, who was in his early twenties, moved into his father’s Indianapolis

      home in April 2015. He lived there with his father, who was also L.T.’s

      grandfather (Grandfather), and several other family members. During the

      2015-2016 school year, Grandfather regularly picked up his granddaughter L.T.

      from school and brought her back home until one of her parents could pick her

      up after work. L.T. spent time with Humphries, her paternal uncle, at the

      home and enjoyed playing games on his smartphone and watching movies.


[4]   On one such afternoon on or near February 1, 2016, when L.T. was six years

      old, L.T. was in the living room when Humphries asked her to go with him into

      a back bedroom. L.T. sat on the bed as directed by Humphries, while he stood

      in front of her. Humphries told L.T. that he was going to give her a cookie. He

      then placed a pillow case partially over L.T.’s head. It “[k]ind of” covered her

      eyes, but L.T. could still see. Transcript at 30. Humphries then told her to

      “[o]pen but don’t bite.” Id. at 31. L.T. understood this to mean that he was

      going to “do something.” Id. She opened her mouth as instructed, but she then

      “saw something bad” and put her arm in front of her mouth. Id. According to

      L.T., Humphries had his pants down and was holding “[h]is private” with both

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1115 | September 25, 2018   Page 2 of 5
      hands. Id. After L.T. covered her mouth, she exclaimed, “That’s not a

      cookie.” Id. at 33. She was upset and pulled the pillow case off her head. At

      that point, Humphries’s pants were pulled up and he had a cookie in his hand.

      He gave her the cookie, and L.T. threw it in the trash and ran out of the room.

      She did not say anything that day to Grandfather or others present because she

      was scared. A few days later, on February 4, 2016, L.T. pulled her mother

      aside at another relative’s home and told her what happened with Humphries.

      Her mother immediately notified L.T.’s father, who contacted the police.


[5]   On May 20, 2016, the State charged Humphries with Level 5 felony child

      solicitation (Count I) and Level 6 felony performing sexual conduct in the

      presence of a child (Count II). Humphries waived his right to a jury trial and

      was tried by the bench on March 9, 2018. L.T., who was eight years old at the

      time of trial, testified as set out above. Humphries testified in his own defense

      and denied the allegations. He did acknowledge, however, that he bought

      cookies once at the Dollar Store, which he kept at home and shared with L.T.


[6]   At the conclusion of the bench trial, the trial court found Humphries guilty as

      charged but entered judgment of conviction only on Count I. When entering

      judgment, the trial court expressly noted, “I found LT’s testimony to be very

      credible and very clear”. Id. at 74. At the sentencing hearing on April 10, 2018,

      the trial court noted again that L.T. “was a very credible witness”. Id. at 90.

      The trial court sentenced Humphries to the advisory sentence of three years in

      prison. Humphries now appeals.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1115 | September 25, 2018   Page 3 of 5
                                          Discussion & Decision


[7]   Humphries relies upon the incredible dubiosity rule in arguing that the evidence

      was insufficient to support his conviction. Specifically, he argues that L.T.’s

      testimony, which was the only testimony establishing the offense, was

      inherently contradictory and unsupported by circumstantial evidence.


[8]   Application of the incredible dubiosity rule is extremely limited. Under this

      rule, we will impinge on the trier of fact’s responsibility to judge the credibility

      of the witnesses only when confronted by “‘inherently improbable’ testimony or

      coerced, equivocal, wholly uncorroborated testimony of ‘incredible dubiosity.’”

      Moore v. State, 27 N.E.3d 749, 755 (Ind. 2015) (quoting Tillman v. State, 642

      N.E.2d 221, 223 (Ind. 1994)). “[W]hile incredible dubiosity provides a

      standard that is ‘not impossible’ to meet, it is a ‘difficult standard to meet, [and]

      one that requires great ambiguity and inconsistency in the evidence.’” Id. at

      756 (quoting Edwards v. State, 753 N.E.2d 618, 622 (Ind. 2001)). “The

      testimony must be so convoluted and/or contrary to human experience that no

      reasonable person could believe it.” Edwards, 753 N.E.2d at 622.


[9]   L.T.’s testimony on the witness stand was unequivocal and contained no

      inherent contradictions. She clearly testified regarding Humphries’s actions on

      the afternoon in question. On appeal, Humphries questions how this could

      have happened in a “house full of relatives”, why he would have proceeded

      with the alleged solicitation of L.T. with her eyes only partially covered, and

      how he was able to pull his pants up so quickly and hold a cookie after she


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1115 | September 25, 2018   Page 4 of 5
       covered her mouth and removed the pillow case. Appellant’s Brief at 10. None

       of these queries indicates that L.T.’s testimony was inherently contradictory.

       Further, although exceedingly disturbing, the facts as alleged by L.T. were not

       convoluted, improbable, or contrary to human experience. This is not a case in

       which the incredible dubiosity rule applies.


[10]   Thus, it was for the trial court, as trier of fact, to resolve conflicts in the

       evidence and to decide which witnesses to believe or disbelieve. See Murry v.

       State, 761 N.E.2d 406, 409 (Ind. 2002). The trial court found L.T.’s testimony

       to be “very credible and very clear”. Transcript at 74. This was the trial court’s

       prerogative, and L.T.’s testimony was sufficient to support the conviction. See

       Carter v. State, 31 N.E.3d 17, 30 (Ind. Ct. App. 2015) (“the uncorroborated

       testimony of the victim, even if the victim is a minor, is sufficient to sustain a

       conviction”), trans. denied.


[11]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1115 | September 25, 2018   Page 5 of 5